DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 6-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/22/2022.
Claim Objections
Claim 1 is objected to because of the following informalities: The claim ends with a semicolon and should be corrected to end with a period.   
Claim 4 is objected to because of the following informalities:  The word “multi” is misspelled.  Appropriate correction is required.
Claims 2-3 and 5 are also objected to by virtue of their dependence on an objected claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urff (US 2018/0229985).Regarding Claim 1:In Figures 1-2B Urff discloses a dent removal assembly (inflatable air wedge 10/10’ produces sufficient force to wedge open a vehicle door which would also be sufficient force to remove dents in a vehicle) comprising: a pump (hand squeezed bulb 25); an airbag (bladder 13) in communication with the pump (via hose 22); a valve (manual discharge valve 23) to regulate air pressure within the airbag (see paragraph [0070]).Regarding Claim 2:In Figures 1-2B Urff discloses the dent removal assembly, wherein the pump is manually actuated (hand squeezed bulb 25 requires manual actuation). Regarding Claim 3:In Figures 1-2B Urff discloses the dent removal assembly, wherein the pump is mechanically driven (in paragraph [0073] Urff discloses that the pump, i.e., source of pneumatic pressure may be a compressor which is known to be mechanically driven). Regarding Claim 4:In Figures 1-2B Urff discloses the dent removal assembly, wherein the airbag is a multi-walled body (as seen in Figure 1A and 2, the airbag 13 comprises several walls).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urff (US 2018/0229985) in view of Bayerkohler (US 2,804,118).Regarding Claim 5:In Figures 1-2B Urff discloses the dent removal assembly, further comprising: a flexible tube (flexible hose 22) coupling between the pump (25) and the airbag (22 is coupled between the pump 25 and the airbag 13 as seen in Figure 1), the tube (22) coupled to portion of the valve (an inner portion of the valve 23 is housed by the tube 22 as seen in Figure 1).Urff discloses that the valve (23) is coupled to the tube (22) but does not explicitly disclose that the tube houses a portion of the valve. However, in Figure 1, Bayerkohler discloses a similar dent removal assembly wherein a flexible hose (37) coupling a pressurized air source to an airbag (3) houses a portion of a valve (37) at it end. Hence, based on Bayerkohler’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have repositioned Urff’s valve (23) to be at least partially received in Urff’s hose (22) as taught by Bayerkohler since doing so would ensure a secure connection between the hose and the valve and could potentially simplify the assembly process.
It is also noted that It would have been obvious to one having ordinary skill in the art at the time the invention was made to move a portion of Urff’s valve (23) into Urff’s hose (22), since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4,171,631 – Dent removal system with airbagUS 3,026,541 – Inflatable airbag with foot pumpUS 6,176,113 – Dent removal assembly with inflatable airbag
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746